Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach a new limitation “an orthographic projection of the secondary display on the primary display screen and an orthographic projection of the optical function processor on the primary display screen are not in the same straight line as the transparent region” recited in claim 1.
Bae et al. (US Pub 2020/0227494 A1) discloses a display apparatus 1 includes a sensor area SA including a plurality of auxiliary pixels Pa for displaying images and a transmission portion TA through which an optical signal and/or sound signal is transmitted. However, Bea does not teach the new limitation recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN H TRUONG/Examiner, Art Unit 2691       

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691